             Case 1:18-cv-11688-LGS Document 1 Filed 12/13/18 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  HUDSON BAY MASTER FUND LTD.,                                  _______ Civ. _______

                                     Plaintiff,
                                                                COMPLAINT
                         -against-

  IMMUNE PHARMACEUTICALS, INC.,

                                     Defendant.


        Hudson Bay Master Fund Ltd. (“Hudson Bay” or “Plaintiff”), by its attorneys, Olshan

Frome Wolosky LLP, for its Complaint against Immune Pharmaceuticals, Inc. (“Immune” or

“Defendant”), states as follows:

                                                  The Parties

        1.      Plaintiff Hudson Bay is incorporated in the Cayman Islands as an exempted

company under the Cayman Islands Companies Law, with its registered office in the Cayman

Islands. Hudson Bay is a private investment fund that invests in securities and related instruments.

        2.      Defendant Immune is a Delaware corporation with its principal place of business

at 1 Bridge Plaza N., Suite 270, Fort Lee, New Jersey 07024. The Company’s shares are publicly

traded under the ticker symbol “IMNP.” Immune is a biopharmaceutical company developing

novel therapeutic agents for the treatment of immunologic and inflammatory diseases.

                                        Jurisdiction and Venue

        3.      This Court has subject matter jurisdiction over Plaintiff’s claims in this action

pursuant to 28 U.S.C. § 1332(a)(2) because Plaintiff is a citizen of a foreign state, and Defendant

is a citizen of New Jersey and Delaware, and the amount in controversy exceeds $75,000, exclusive

of interest and costs.




4837146-2
             Case 1:18-cv-11688-LGS Document 1 Filed 12/13/18 Page 2 of 4



        4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the parties

have designated this District as the stipulated venue for adjudication of their disputes.

        5.      Defendant has consented to personal jurisdiction pursuant to the written

instruments at issue herein. Specifically, Section 9(d) of the Convertible Note (as defined below)

provides that

                Each party agrees that all legal proceedings concerning the
                interpretation, enforcement and defense of the transactions
                contemplated by any of the Transaction Documents (whether
                brought against a party hereto or its respective Affiliates, directors,
                officers, shareholders, employees or agents) shall be commenced in
                the state and federal courts sitting in the City of New York, Borough
                of Manhattan (the “New York Courts”). Each party hereto hereby
                irrevocably submits to the exclusive jurisdiction of the New York
                Courts for the adjudication of any dispute hereunder or in
                connection herewith or with any transaction contemplated hereby or
                discussed herein (including with respect to the enforcement of any
                of the Transaction Documents), and hereby irrevocably waives, and
                agrees not to assert in any suit, action or proceeding, any claim that
                it is not personally subject to the jurisdiction of such New York
                Courts, or such New York Courts are improper or inconvenient
                venue for such proceeding.

                                       Factual Background

        6.      On or about October 4, 2018, Defendant Immune issued to Plaintiff an Original

Issue Discount Convertible Debenture (“the Convertible Note”) in the principal amount of

$437,500, a copy of which is annexed as Exhibit A. The Convertible Note was issued to cure

defaults under prior instruments. Under Section 2 of the Convertible Note, the principal amount

became due and payable on the earlier of November 18, 2018 or the closing of financings with

gross proceeds to Immune equal to $3,000,000 in the aggregate. Defendant did not raise the

necessary proceeds and as a result the Convertible Note matured November 18, 2018. Defendant

did not pay any principal on that date. Defendant has filed a Form 8-K with the Securities and

Exchange Commission acknowledging the maturity of the Convertible Note and its default



                                                  2
4837146-2
              Case 1:18-cv-11688-LGS Document 1 Filed 12/13/18 Page 3 of 4



thereunder. As a result of Defendant’s default, plaintiff is entitled to recover the “Mandatory

Default Amount” set forth in Section 8(b) of the Convertible Note, plus interest at the rate of 1.5%

per month on the foregoing, also as required by Section 8(b), as well as its attorneys fees, less

certain payments made after default totaling $10,000. The amount due as of December 13, 2018

is in excess of $600,000, and it will continue to increase as interest accumulates.

                           AS AND FOR A FIRST CAUSE OF ACTION
                                    (Breach of Contract)

         7.      Plaintiff repeats the allegations in paragraphs 1 to 6 above.

         8.      The Convertible Note is a valid and binding contract, enforceable according to its

terms.

         9.      Plaintiff has performed all of its obligations under the Convertible Note.

         10.     As a direct and proximate result of defendant’s breach of the Convertible Note

plaintiff is entitled to recover all sums due under the Convertible Note, an amount estimated to

exceed $600,000, plus attorneys fees.

         WHEREFORE, Plaintiff prays that the Court award the following relief:

                 A.     For an order awarding Plaintiff compensatory damages in an amount to be

determined at trial, but estimated to exceed $600,00, plus , interests, costs and attorneys fees;

                 B.     Such other and further relief as the Court deems just and proper.




                                                   3
4837146-2
            Case 1:18-cv-11688-LGS Document 1 Filed 12/13/18 Page 4 of 4



 Dated: New York, New York
        December 13, 2018
                                             OLSHAN FROME WOLOSKY LLP


                                             By:   /s/ Thomas J. Fleming
                                                   Thomas J. Fleming
                                                   1325 Avenue of the Americas
                                                   New York, New York 10019
                                                   (212) 451-2300
                                                   Attorneys for Plaintiff Hudson Bay
                                                   Master Fund Ltd.




                                         4
4837146-2
